   Case: 2:20-cv-00064-SPM Doc. #: 5 Filed: 10/15/20 Page: 1 of 1 PageID #: 33


                              UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF MISSOURI
                                    EASTERN DIVISION

 Panhandle Eastern Pipe Line Company, LP,             )
                                                      )
                                                      )
                 Plaintiff,                           )
                                                      )
         vs.                                          )             Case No. 4:20-cv-01485 UNA
                                                      )
                                                      )
 Herbert L. Bracht, Jr., et al.                       )
                                                      )
                                                      )
                                                      )
                 Defendants.                          )


                                                 ORDER

        The above styled and numbered case was opened on October 14, 2020, and assigned to the

Eastern Division.

        After a review of the case, it was determined the case was assigned incorrectly. The case

should have been assigned to the Northern Division.

        Accordingly,

        IT IS HEREBY ORDERED that the above styled case is transferred to the Northern

Division and assigned to the Honorable Shirley P. Mensah, United States Magistrate Judge, under

cause number 2:20-cv-00064 SPM .

        IT IS FURTHER ORDERED that cause number 4:20-cv-01485 UNA be

administratively closed.

                                                                    GREGORY J. LINHARES
                                                                      CLERK OF COURT

Dated: October 15, 2020                                           By: /s/Jason W. Dockery
                                                                  Case Initiation Team Leader
In all future documents filed with the Court, please use the following case number 2:20-cv-00064 SPM.
